DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/488,233 filed 08/22/2019.

Claims Status
2.	This office action is based upon claims received on 08/22/2019 (marked AMENDMENTS TO THE CLAIMS), which replace all prior or other submitted versions of the claims.
	-Claims 1-12 are pending.
-Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, are rejected.
-Claims 4, 12 are objected

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of a continuation of PCT/CN2017/084654 filed 05/17/2017 in relationship to Application/Control Number: 16/488,233.

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement


Claim Objections (minor informalities)
7.	Claim 1-14 is/are objected to because of the following informalities:

8.	Claims 1-14 recite the following Acronym “FSO”.  The examiner requests and requires applicant to spell out the acronym FSO in the subject claim language.

9.	Claim 1, 7 both recite the following phase “data communication between the target FSO base station and the target user terminal” which utilizes the terms “the target user terminal” introduced for the first time in the claim language.  The term “the target user terminal” is later used again in the claims.   The term the target user terminal used for first time appears to lack proper introduction and correlation within the claim language, and hence lacks a correlation for antecedence.  Examiner interprets the terms as best possible.  Appropriate correction is required.

10.	Claim 1 recites the phrase “the FSO transceivers that are currently located within [[a ]] which recite the terms “signal coverage” and “target FSO base station” without the placement of “the” prior to these terms, where the terms are already introduced in the claim, as utilized in parallel limitation “the FSO transceivers that are currently located within [[a ]]the signal coverage of the[[a]] target FSO base station” and parallel claim 7.  Examiner interprets the terms “signal coverage” and “target FSO base station”  in claim 1 as best possible. Appropriate correction is required.

11.	Claims 2, 3, 8, 11 recite the term “one” which the examiner best interprets as being associated with the phrase “among the FSO transceivers” utilized later in the subject limitation in each claim.  The examiner requires applicant to verify whether examiner’s interpretation matches applicant’s intent, and requires applicant to consider appropriate wording such as “one FSO transceiver” to better convey applicant’s objective for the term “one”.  Alternately applicant is required to consider appropriate amendments to better convey its objective for the term “one” in these claims.

12.	Claims 1, 7 recite the term “FSO base stations located on a rail” and “FSO base stations located on the rail” which the examiner best interprets in light of the specification as FSO base stations located on a rail transit path or FSO base stations located on the rail transit path, respectively.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant is required to consider appropriate amendments to better convey its objective for the terms “FSO base stations located on a rail” and “FSO base stations located on the rail” as recited in these claims.

Claim Rejections - 35 USC § 103
13.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

14.            Claims 1, 5, 6, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over IEEE Wireless Communications - RADIATE: RADIO OVER FIBER AS AN ANTENNA EXTENDER FOR
HIGH-SPEED TRAIN COMMUNICATIONS Authors TAO HAN AND NIRWAN ANSARI - February 2015 referenced hereafter as “IEEE”   in view of Byers et. al (US-20150078333-A1) referenced hereafter as “Byers”.
Regarding Claim 1. (Currently Amended) IEEE teaches: A method for rail transit communication, applied to a system for rail transit communication (IEEE – See FIG. 3 & Page 130 Right Column (ln 7-17)  – System for Rail Internet access via Radio over Fiber System – RADIATE utilizing Cellular Backhaul; FIG. 3 & Page 134 Left column (ln 3-14 ) method associated with handoff ), 
wherein the system comprises transceivers and a central controller that are located on a train (IEEE – See Fig. 1, Fig. 3 & Page 132 right column (ln 2-4, 28-31)  AT1 – AT7 Antenna system connected to RFC – NOTE: transceivers; Page 132 left column (ln 45-47)  Page 132 right column (ln 9-13)  RCS – RADIATE NOTE: control system ), 
and base stations located on a rail (IEEE -  FIG. 3 & Page 134 Left column (ln 3-14 ) Red Cell and Green Cells along train path; NOTE: Base Station Stations on rail path), 
and wherein the method comprises: detecting that a first target transceiver moves out of a signal coverage of a target base station (IEEE -  FIG. 3 & Page 134 Left column (ln 3-14 ) …When the train is moving into the green cell, instead of handing over UE 1 to the green cell immediately, the RCS selects the antennas that are still in the red cell (e.g., AT 5) to serve the UE’s traffic demands. After the train has established communication links with the green cell, UE 1’s traffic demands can be switched to the green cell; NOTE: FIG. 3 Shows Train moving from Red Cell coverage to Green Cell coverage with UE initiating network access through AT1 (see red cell line linked to AT1 similar to UE2 initiation on AT 2 for separate hand off scenario)  while within red Cell coverage and  when train moves into green cell hand off triggered for AT 1 but UE1 not handed over to green cell along with AT 1 to with which train establishes communication links in green cell – hand off detected for AT1 from red cell to green cell when AT 1 as shown moves with train into green cell coverage from red cell coverage)when data communication between the target base station and the target user terminal is performed via the first target transceiver (IEEE -  FIG. 3 & Page 134 Left column (ln 3-14 ) As shown in Fig. 3, user equipment (UE) 1 initiates network access when the UE is located in the red cell; NOTE: UE initiates access through any of AT1 – AT7 while in red cell, and depicted through AT1 (see red cell line linked to AT1 similar to UE2 initiation of AT 2)  where AT1 – AT3 later hand off to green cell – Any one of AT 1 – AT7  can be the target cell and AT1 depicted target transceiver), 
wherein the target base station is one of the base stations located on the rail (IEEE -  FIG. 3 & Page 134 Left column (ln 3-14 ) UE is located in the red cell… instead of handing over UE 1 to the green cell immediately..; NOTE: red cell target basestation is one of the base stations along the train path along with green cell );  
selecting a second target transceiver from the transceivers that are currently located within [[a ]](IEEE -  FIG. 3 & Page 134 Left column (ln 3-14 ) - As shown in Fig. 3, user equipment (UE) 1 initiates network access when the UE is located in the red cell. When the train is moving into the green cell, instead of handing over UE 1 to the green cell immediately, the RCS selects the antennas that are still in the red cell (e.g., AT 5) to serve the UE’s traffic demands. After the train has established communication links with the green cell, UE 1’s traffic demands can be switched to the green cell. In this way, the passengers in the train will not experience handover delay: NOTE: UE1 initiated on red cell depicted as AT 1 (see red cell line linked to AT1 similar to UE2 initiation on AT 2 for separate hand off scenario)   is switched to AT5 (selecting AT5) where AT5 is one of transceivers AT4-AT7 within first target basestation Red cell color coverage, to maintain communication for UE1 via AT5 while AT1 hands off to another Base station Green color).  
	IEEE does not appear to explicitly disclose or strongly suggest: FSO transceivers and FSO base stations;
Byers discloses: FSO transceivers and FSO base stations (Byers – See Fig. 1 & ¶0025 – transceivers 14a and/or 14b, vehicle-mounted transceiver controller device 12, & ¶0014 transceivers 16 along a prescribed path 18…Each narrowbeam transceiver 14, 16, can be configured ..based on establishing highly directional wireless links..highly directional wireless links can include an optical link using collimated light …; FIG. 5 & ¶0043, ¶0044 transceiver 14, 16 involved in method for handover operations; NOTE: transceivers 14a and/or 14b optical/collimated light or free space optics (FSO) transceivers and transceiver 16 – free space optics (FSO) base station transceiver),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of IEEE with the teachings of Byers, since it enables high-speed vehicles (e.g., high-speed trains or HyperLoop trains) to maintain continuous broadband access with a wide-area network, based on one or more mobile narrowbeam transceivers mounted on the vehicle switching broadband data links with a prescribed sequence of fixed narrowbeam transceivers mounted along a prescribed path of the vehicle (Byers  – ¶0013).

Regarding Claim 5. (Currently Amended) IEEE in view of Byers teaches: The method for rail transit communication according to laim 1, 
furthermore Byers discloses: further comprising: adjusting an azimuth of each of the FSO transceivers based on an actual communication state of said FSO transceiver, to keep said FSO transceiver being aligned with one of the FSO base stations with which said FSO transceiver communicates (Byers – See FIG. 2 & ¶0019 – 0020: .. controller device 12 controlling the galvanometers 26 for slewing the mobile narrowbeam transceiver 14 between fixed narrowbeam transceivers 16 that do not move or rotate about any axis…In another embodiment, both the mobile narrowbeam transceiver 14 and the fixed narrowbeam transceiver 16 can slew to the appropriate positions for handoff, acquisition and tracking of the corresponding peer transceiver, under coordinated control of the respective controller; NOTE: adjusting the azimuth of each transceiver 14 – FSO transceiver based on the communication state – ie such as for hand-off, acquisition, tracking, to keep the transceivers 14 – FSO transceiver aligned with the corresponding transceivers 16 – FSO Base station )

Regarding Claim 6. (Currently Amended) The method for rail transit communication according to laim 1, 
furthermore Byers discloses: further comprising: adjusting an azimuth of each of the FSO base stations based on an actual communication state of said FSO base station, to keep said FSO base station being aligned with one of the FSO transceivers with which said FSO base station communicates (Byers – See FIG. 2 & ¶0019 – 0020: .. controller devices 28 controlling the galvanometers 26 for the respective fixed narrowbeam transceivers 16 to slew toward the mobile narrowbeam transceiver 14 during movement of the vehicle toward a prescribed handoff position and/or a prescribed acquisition position, ..assuming a .. transceiver 14 is immovable and does not slew or rotate relative to its mounted position on the vehicle 20…In another embodiment, both the mobile narrowbeam transceiver 14 and the fixed narrowbeam transceiver 16 can slew to the appropriate positions for handoff, acquisition and tracking of the corresponding peer transceiver, under coordinated control of the respective controller; NOTE: adjusting the azimuth of each transceiver 16 – FSO Basestation based on the communication state – ie such as for hand-off, acquisition, tracking, to keep the transceivers 16 – FSO Basestation aligned with the corresponding transceivers 14 – FSO transceiver)

Regarding Claim 7 (Currently Amended) IEEE teaches: A system for rail transit communication (IEEE – See FIG. 3 & Page 130 Right Column (ln 7-17)  – System for Rail Internet access via Radio over Fiber System – RADIATE utilizing Cellular Backhaul ), 
(See the rejection of Claim 1 combining IEEE in view of Byers, Claim 7 recites similar and parallel features to Claim 1, and Claim 7 pertains to the system pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate)
comprising transceivers and a central controller that are located on a train (IEEE – See Fig. 1, Fig. 3 & Page 132 right column (ln 2-4, 28-31)  AT1 – AT7 Antenna system connected to RFC - transceivers; Page 132 left column (ln 45-47)  Page 132 right column (ln 9-13)  RCS - RADIATE control system ), 
and base stations located on a rail (IEEE -  FIG. 3 & Page 134 Left column (ln 3-14 ) Red Cell and Green Cells along train path; NOTE: Base Stations along rail path), 
wherein: the central controller calls instructions (IEEE - Page 132 right column (ln 9-13), Page 135 right column (ln 65-67:The RCS realizes three major functions..to schedule passengers’ traffic to maintain fairness among users and fully explore the capacity of the on-roof antenna system, ROF link optimization, .. optimize and control the antenna system to maximize network capacity; NOTE: Controller that controls, schedules, optimizes – controller/computational device that executes instructions to control schedule etc – See Byers combined below for prior art disclosing such a controller )
 to perform: 
detecting that a first target transceiver moves out of a signal coverage of a target base station (IEEE -  FIG. 3 & Page 134 Left column (ln 3-14 ) …See claim 1) when data communication between the target base station and the target user terminal is performed via the first target transceiver (IEEE -  FIG. 3 & Page 134 Left column (ln 3-14 ) See Claim 1);  
selecting a second target transceiver from the transceivers that are currently located within [[a ]]the signal coverage of the[[a]] target base station, and maintaining the data communication between the target base station and the target user terminal, by using the second target transceiver (IEEE -  FIG. 3 & Page 134 Left column (ln 3-14 ) – See Claim 1: NOTE: UE1 initiated on red cell depicted as AT 1 (see red cell line linked to AT1 similar to UE2 initiation on AT 2 for separate hand off scenario)   is switched to AT5 (selecting AT5) where AT5 is one of transceivers AT4-AT7 within first target basestation Red cell color coverage, to maintain communication for UE1 via AT5 while AT1 hands off to another Base station Green color)
	wherein the target base station is one of the base stations located on the rail (IEEE -  FIG. 3 & Page 134 Left column (ln 3-14 ) See Claim 1; NOTE: red cell target basestation is one of the base stations along the train path along with green cell ).  
IEEE does not appear to explicitly disclose or strongly suggest: FSO transceivers and FSO base stations; wherein: the controller calls instructions in a memory;
Byers discloses: FSO transceivers and a controller that are located on a train (Byers – See Fig. 1 & ¶0025 – transceivers 14a and/or 14b, vehicle-mounted transceiver controller device 12), 
and FSO base stations located on a rail (Byers – See FIG. 1 & ¶0014 transceivers 16 along a prescribed path 18), 
wherein: the controller calls instructions in a memory (Byers – See FIG. 1 & ¶0030 processor circuit 62 configured for executing any of the operations ..the memory circuit 64; ¶0033 operations described ..any of the Figures .. implemented as executable code stored on a computer or machine readable non-transitory tangible storage medium .. completed based on execution of the code by a processor circuit; FIG. 5 & ¶0043, ¶0044 method for handover operations; NOTE Processor in controller executing code ),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of IEEE with the teachings of Byers, since it enables high-speed vehicles (e.g., high-speed trains or HyperLoop trains) to maintain continuous broadband access with a wide-area network, based on one or more mobile narrowbeam transceivers mounted on the vehicle switching broadband data links with a prescribed sequence of fixed narrowbeam transceivers mounted along a prescribed path of the vehicle (Byers  – ¶0013).

Rergarding Claim 9 (Currently Amended) IEEE in view of Byers teaches: The system for rail transit communication according to claim 7
(See the rejection of Claim 5 combining IEEE in view of Byers, Claim 9 recites similar and parallel features to Claim 5, and Claim 9 pertains to the systems pertaining to Claim 1, and the rationale for the rejection of claim 5 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate)
wherein the system further comprises a rotator arranged on each of the FSO transceivers (Byers - ¶0015 narrowbeam transceiver 14, 16 can be dynamically positioned by galvanometers (26 of FIG. 2); ¶0020 controller device 12 controlling the galvanometers 26 for slewing the mobile narrowbeam transceiver 14; NOTE: galavonometer or rotator arranged on each transceiver), and the rotator is configured to adjust an azimuth of said FSO transceiver based on an actual communication state of said FSO transceiver, to keep said FSO transceiver being aligned with one of the FSO base stations with which said FSO transceiver communicates

Regarding Claim 10. (Currently Amended) IEEE in view of Byers teaches: The system for rail transit communication according to claim 7
(See the rejection of Claim 6 combining IEEE in view of Byers, Claim 10 recites similar and parallel features to Claim 6, and Claim 10 pertains to the systems pertaining to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)
wherein the system further comprises a rotator arranged on each of the FSO transceivers (Byers - ¶0015 narrowbeam transceiver 14, 16 can be dynamically positioned by galvanometers (26 of FIG. 2); ¶0020 controller device 12 controlling the galvanometers 26 for slewing the mobile narrowbeam transceiver 14; NOTE: galavonometer or rotator arranged on each Base Station), and the rotator is configured to adjust an azimuth of said FSO base station based on an actual communication state of said FSO base station, to keep said FSO base station being aligned with one of the FSO transceivers with which said FSO base station communicates.

15.            Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over IEEE in view of Byers
 further in view of JI et. al (US-20140198657-A1) referenced hereafter as “JI”.
Regarding Claim 2. (Original) IEEE in view of Byers teaches: The method for rail transit communication according to claim 1, 
furthermore while IEEE in view of Byers discloses: selecting the second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station (See rejection of Claim 1 and note that follows); 
FSO transceivers that are currently located within the signal coverage of the target FSO base station (See rejection of Claim 1 and note that follows); 
determining one, among the FSO transceivers that are currently located within the signal coverage of the target FSO base station, as the second target FSO transceiver (See rejection of Claim 1 – IEEE in view of Byers FIG. 3 & Page 134 Left column (ln 3-14 ) NOTE: UE1 initiated on red cell depicted as AT 1 (see red cell line linked to AT1 similar to UE2 initiation on AT 2 for separate hand off scenario)   is switched to AT5 (selecting AT5) where AT5 is one of transceivers AT4-AT7 within first target basestation Red cell color coverage, to maintain communication for UE1 via AT5 while AT1 hands off to another Base station Green color; Byers - Byers – See Fig. 1 & ¶0025 , FIG. 5 & ¶0044 (ln 6-15); NOTE: 14b – Second FSO transceiver is selected over 14a - first FSO transceiver which is to be handed over to coverage of a new broadband link, where both 14b and 14 a (FSO transceivers) are within respective FSO coverage; NOTE: IEEE discloses the second transceiver selected or determined from transceivers located with the coverage of the red cell or basestation as the seond transceiver and in combination with Byers discloses where the transceiver can be a an FSO transceiver and the Basestation can be a FSO basestation)
IEEE in view of Byers does not appear to explicitly disclose or strongly suggest: wherein selecting from transceivers comprises: acquiring a traffic load of each of the transceivers; and determining one with a minimum of the traffic load, among the transceivers
JI discloses: wherein selecting from transceivers comprises: acquiring a traffic load of each of the transceivers(JI- FIG. 1, ¶0033-0034: In 102-A core network selects base station or wifi access point according to a load of the base station and a load of the wifi access point; NOTE: a load of the transceiver for the base station or wifi access point is utilized for decision so load is determined or acquired  ); and
	determining one with a minimum of the traffic load, among the transceivers (JI- FIG. 1, ¶0036- if the load of the basestation is less than the load of the wifi access point the core network selects the basestation and the load of the bases station is greater than the access point then the access point is selected; NOTE: core network load balances to select the base station or WIFI access point or transceiver with the lowest load).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of IEEE in view of Byers with the teachings of JI, since it enables a corenet work device such as a Base Station Controller or controlling node, to determine according to a load of a base station or a wifi access point the network connection to  utilize for connectivity and thereby balance the loads of two networks or connection to effectively utilize resources (JI  – ¶0040-0041).

Regarding Claim 8 (Currently Amended) IEEE in view of Byers teaches: The system for rail transit communication according to claim 7, 
(See the rejection of Claim 2 combining IEEE in view of Byers further in view of JI, Claim 8 recites similar and parallel features to Claim 2, and Claim 8 pertains to the system pertaining to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate)
wherein the central controller in selecting the second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station performs ss.

16.            Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over IEEE in view of Byers
 further in view of Ida et. al (US-20020082036-A1) referenced hereafter as “Ida”.
Regarding Claim 3 (Original),  IEEE in view of Byers teaches: The method for rail transit communication according to claim 1, 
furthermore while IEEE in view of Byers discloses: selecting the second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station (See rejection of Claim 1 and note that follows); 
FSO transceivers that are currently located within the signal coverage of the target FSO base station (See rejection of Claim 1 and note that follows); 
determining one, among the FSO transceivers that are currently located within the signal coverage of the target FSO base station, as the second target FSO transceiver(See rejection of Claim 1 – IEEE in view of Byers FIG. 3 & Page 134 Left column (ln 3-14 ) NOTE: UE1 initiated on red cell depicted as AT 1 (see red cell line linked to AT1 similar to UE2 initiation on AT 2 for separate hand off scenario)   is switched to AT5 (selecting AT5) where AT5 is one of transceivers AT4-AT7 within first target basestation Red cell color coverage, to maintain communication for UE1 via AT5 while AT1 hands off to another Base station Green color; Byers - Byers – See Fig. 1 & ¶0025 , FIG. 5 & ¶0044 (ln 6-15); NOTE: 14b – Second FSO transceiver is selected over 14a - first FSO transceiver which is to be handed over to coverage of a new broadband link, where both 14b and 14 a (FSO transceivers) are within respective FSO coverage; NOTE: IEEE discloses the second transceiver selected or determined from transceivers located with the coverage of the red cell or basestation as the seond transceiver and in combination with Byers discloses where the transceiver can be a an FSO transceiver and the Basestation can be a FSO basestation);
IEEE in view of Byers does not appear to explicitly disclose or strongly suggest: wherein selecting from transceivers comprises: acquiring a communication distance between the target user terminal and each of the transceivers; and determining one with a minimum of the communication distance, among the transceivers;
Ida discloses: wherein selecting from transceivers comprises: acquiring a communication distance between the target user terminal and each of the transceivers (Ida – See FIG. 16 & ¶0133 distances between the mobile station 3 and the base transceiver stations A, B, and C are evaluated by the nearest station fixing unit 24; NOTE: distances between mobile and several transceivers A,B,C are evaluated or acquired);
and determining one with a minimum of the communication distance, among the transceivers (Ida – See FIG. 16 & ¶0133 The single base transceiver station having the smallest value is for example determined as the base transceiver station A. The decided information is transferred to the control unit 53; NOTE determining one transceiver A from transceiver A, B, C, that has the minimum communication distance)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of IEEE in view of Byers with the teachings of Ida, since it enables system communication with the mobile station whereby interference, overall system power is reduced, and system subscriber capacity is increased (Ida  – ¶0192).

Regarding Claim 11. (New) IEEE in view of Byers teaches: The system for rail transit communication according to claim 7, 
(See the rejection of Claim 3 combining IEEE in view of Byers further in view of Ida, Claim 11 recites similar and parallel features to Claim 3, and Claim 11 pertains to the system pertaining to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
wherein the central controller in selecting the second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station performs: acquiring a communication distance between the target user terminal and each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station; and determining one with a minimum of the communication distance, among the FSO transceivers that are currently located within the signal coverage of the target FSO base station, as the second target FSO transceiver.

Allowable Subject Matter
17.	Claims 4, 12  is/are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) 	that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2)	that all independent claims were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4 (Original), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein selecting the second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station comprises: acquiring a traffic load of each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station; determining a first weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the traffic load;  acquiring a communication distance between the target user terminal and each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station; determining a second weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the communication distance;  calculating a priority index, for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on the first weight coefficient and the second weight coefficient; and   determining one with a maximum of the priority index, among the FSO transceivers that are currently located within the signal coverage of the target FSO base station, as the second target FSO transceiver”.

Regarding Claim 12 (New), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the central controller in selecting the second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station performs:  acquiring a traffic load of each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station; determining a first weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the traffic load; acquiring a communication distance between the target user terminal and each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station; determining a second weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the communication distance; calculating a priority index, for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on the first weight coefficient and the second weight coefficient; and determining one with a maximum of the priority index, among the FSO transceivers that are currently located within the signal coverage of the target FSO base station, as the second target FSO transceiver”.

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        08/12/2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414